U.S. DIS

A yt

HRT
Plaoh. ti
TRAST nr,

my
Mig? BOUT
Mike Uy |

tn ~;
i =a

IN THE UNITED STATES DISTRICT COURT oe
FOR THE SOUTHERN DISTRICT OF GEORGIA 99/9 way | ¢ PM 4: 38

SAVANNAH DIVISION
cueny Shy “fy a

30. DIST. {

COLLETTE CARPENTER, Individually, and )
As Personal Representative of the Estate of )
CLAYTON CARPENTER, Deceased; JON _)
TERNSTROM, and MARIA TERNSTROM; )

Plaintiffs,
CV 419-100
Vs.

LOCKHEED MARTIN CORPORATION, a
Maryland corporation doing business in
Georgia;

Ne Ne ee ee ee Le ee

Defendant.

ORDER

The above captioned case filed in the Savannah Division of this Court currently

being assigned to the undersigned,

It is HEREBY ORDERED, that this case be reassigned to the Honorable
Dudley H. Bowen, Jr., for further plenary disposition.

SO ORDERED, this MP” aay of May, 2019.

 

    
 

TATES DISTRICT COURT
TERN DISTRICT OF GEORGIA
